FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          March 16, 2018
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
KENDALL S. PALMER,

      Plaintiff - Appellant,

and

JOSEPH R. HART,
                                                            No. 17-1276
      Plaintiff,                                  (D.C. No. 1:15-CV-01441-RPM)
                                                             (D. Colo.)
v.

UPS FREIGHT,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MORITZ, McKAY, and KELLY, Circuit Judges.
                  _________________________________

      Plaintiff Kendall Palmer, proceeding pro se, appeals the summary judgment

entered in favor of his former employer UPS Freight on his claims of employment

discrimination in violation of Title VII and Colorado state law. Co-plaintiff Joseph

Hart also attempts to appeal, but he did not file a timely notice of appeal, so we lack

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
jurisdiction over his appeal. See United States v. Langham, 77 F.3d 1280, 1280

(10th Cir. 1996) (“A timely notice of appeal is both mandatory and jurisdictional.”).

Mr. Palmer may bring his own claims pro se, but not Mr. Hart’s claims. See Pajarito

Plateau Homesteaders, Inc. v. United States, 346 F.3d 983, 986 (10th Cir. 2003)

(“A non-lawyer may not represent another individual on appeal and cannot file a

notice of appeal on another’s behalf.”).

      We liberally construe Mr. Palmer’s pro se filings. See Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). We do not, however, “take on

the responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Id. Moreover, “pro se parties [must] follow the same rules of

procedure that govern other litigants.” Id. (internal quotation marks omitted).

      In his opening brief, Mr. Palmer argues (1) he is a Moorish American

governed by the Laws of the Moroccan Treaty of Friendship of 1787 and Article VI

of the United States Constitution; (2) he has a Seventh Amendment right to a trial;

(3) he is a “Natural Man;” (3) “through trickery, deceit and word art, [he was]

handled as a straw m[a]n and artificial person[] who had no standing;” (4) his case

was “handled outside of the Law of The Land;” and (5) jurisdiction was lacking

because the district judge failed to “first prove His STATUS on the record.” Aplt.

Opening Br. at 2-3.

      This is inadequate appellate argument. Mr. Palmer has failed to develop

any issue for appellate review. His opening brief does not explain how his cited

legal authorities—the Constitution and a Moroccan treaty—undermine the

                                           2
summary-judgment ruling in this employment-discrimination case. See Simpson v.

T.D. Williamson Inc., 414 F.3d 1203, 1206 n.4 (10th Cir. 2005) (rejecting general

argument unsupported by legal authority or any argument that appellant’s position is

sound despite a lack of authority). Therefore, we deem his arguments waived and

decline to consider them. See Wilburn v. Mid–South Health Dev., Inc., 343 F.3d
1274, 1281 (10th Cir. 2003) (“We . . . will not consider issues that are raised on

appeal but not adequately addressed.”); Adler v. Wal–Mart Stores, Inc., 144 F.3d 664,

679 (10th Cir. 1998) (“Arguments inadequately briefed in the opening brief are

waived . . . .”). Mr. Palmer’s arguments presented for the first time in his reply brief

are also waived. See Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012) (“Arguments

not clearly made in a party’s opening brief are deemed waived.”).

      Mr. Palmer’s Motion Contesting Order to Remove Joseph R. Hart as Appellant

and Motion to Supplement the Record with recordings that were not submitted to the

district court are denied. The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           3